Title: To James Madison from John Wayles Eppes, 1 November 1810
From: Eppes, John Wayles
To: Madison, James


Dear Sir,Cumberland Near Ca-Ira Nov. 1. 1810
My absence from chesterfield prevented my receiving your letter until a few days since.

When the papers relating to the proceedings of the convention were put into my hands for the purpose of being copied Mr. Jefferson was very particular in his charge. I understood from him perfectly that it was a trust entirely confidential. The particular and confidential manner in which he entrusted them to me prevented my making the smallest extract from any part of them—and so careful was I of preserving sacred a document the importance of which to posterity I could not but feel, that I never suffered the papers to mix either with my own or any others entrusted to my care. They were kept in a Trunk in which whenever I ceased writing they were replaced and each original as copied was returned with the copy to Mr. Jefferson.
I remember among the papers one headed “plan of a constitution by Colo: Hamilton”—it was on smaller paper than your copy and fastened with a pin to one of the leaves of the original. Whether it was in your handwriting or Colo: Hamiltons I do not remember—I remember its features & that after copying it I fastened it again with the same pin. I still think that by turning carefully over the original you will find the paper fastened with a pin to one of the sheets.
I have but few papers remaining of those I possessed in Philadelphia. As you requested it I have carefully gone through them. I was certain however prior to the search that it was utterly impossible from the precautions I took in consequence of Mr. Jeffersons charge that any paper belonging to your Manuscript could be mixed with mine. For years after the copy was taken so far did I consider the whole transaction on my part confidential that I did not even consider myself at liberty to mention that a copy of the debates of the convention existed. It was not until within a few years since when I found the fact known to others through yourself and Mr. Jefferson that I thought it unnecessary to impose on myself the same rigid silence. I should as a member of the community deeply deplore the loss of the paper as it contains proof clear as holy writ that the idol of the Federal party was not a Monarchist in Theory merely, but the open zealous and unreserved advocate for the adoption of the monarchical system in this Country. Your evidence however of the fact will be sufficient with posterity; and that you will find among the originals a paper headed in the way I mention containing his plan of Government as Suggested to you I have no doubt.
I received a few days since from Nelson Patterson the enclosed letter. He was many years an inhabitant of this county and much respected. The young man he mentions is an only son. I cannot suppose from the manner in which the young man was brought up (entirely in a domestic circle) that he can have embarked in any scheme hostile to the Government of Spain. If on perusing his letter you think the case worthy the attention of the Government you will confer a favour on a worthy and affectionate parent by causing application in his behalf to be made through the proper officers of our Government. With my respects and friendly wishes to Mrs. Madison & yourself I am yours &ca
Jno: W: Eppes
